Citation Nr: 0401176	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that in a December 2002 written statement, 
following an August 2002 RO decision which increased the 
rating for the veteran's back disability, the veteran 
withdrew his claim of entitlement to an increased evaluation 
of his service-connected mechanical low back strain with 
degenerative changes.  He stated that the action had 
satisfied the appeal on his back.  In a March 2003 written 
statement, the veteran withdrew his claim of entitlement to 
service connection for strep throat.  Accordingly, these 
issues will not be addressed in this decision.  

In a separate statement dated in March 2003, the veteran 
requested an increased evaluation of his service-connected 
mechanical low back strain.  This matter has not been 
addressed by the RO and is hereby referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran currently exhibits Level II hearing in the 
right ear.

3.  The veteran currently exhibits Level II hearing in the 
left ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  The record contains VA audiometric 
evaluations and private treatment records and audiometric 
evaluations.  No additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  In a 
July 2001 written statement, the veteran indicated that he 
had no further evidence to submit and that he was unable to 
find medical records to help establish his claims.  In a 
November 2001 statement, the veteran again stated that he did 
not have or know of any additional medical records to support 
his claims other than what had already been submitted.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The discussions in the rating decision and statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, July 2001 and March 2003 letters from 
the RO notified the veteran of VA's statutory duty to assist 
the veteran in developing his claim.  The letters also 
notified the veteran of what evidence was necessary to 
support his claim, what evidence VA was responsible for 
obtaining and what evidence the veteran was responsible for 
obtaining.  The Board therefore finds that the notice 
requirements of the VCAA have been met.  

Analysis

The veteran in this action is seeking entitlement to an 
increased initial disability rating of his service-connected 
bilateral hearing loss, currently evaluated as 
noncompensable.  This is an original claim placed in 
appellate status by a notice of disagreement taking exception 
to the initial rating award dated in December 2001.  Under 
these circumstances, VA must attempt to obtain all medical 
evidence necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history").  This obligation 
has been satisfied by the various audiometric examinations 
and treatment reports described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In addition, in cases where the 
claim for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, as here, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson, 12 Vet. App. at 119.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss, effective June 10, 1999.  The Board notes 
that the veteran's original claim was received in September 
1999, after the amended regulations became effective.  Thus, 
evaluation of the veteran's claim in accordance with the 
amended regulations is appropriate.  Under the revised rating 
criteria, the frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, the tables used to determine the 
level of hearing impairment, and the disability evaluation of 
each level of hearing impairment have not been changed.  

However, the revised regulatory provisions addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the pure 
tone thresholds in each of the four frequencies of 1000, 
2000, 3000 and 4000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1000 Hertz, and are 70 decibels or more 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  The record does not demonstrate thresholds 
meeting either of these criteria, thus consideration of 
38 C.F.R. § 4.86 is not warranted.  

The record reflects private audiometric evaluations dated in 
December 1994 and January 1996.  These audiometric 
evaluations are uninterpreted and therefore cannot be used in 
rating the veteran's hearing loss.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  A December 
1999 statement from a private physician specializing in the 
ear, nose, and throat states that the veteran does have 
sensory neural hearing loss.  The physician noted that the 
veteran's audiogram showed a slopping symmetric sensory 
neural hearing loss with a high frequency pattern consistent 
with noise exposure, as there was a notch at 4000 Hertz.  The 
physician opined that this was consistent with noise exposure 
in the past.  This evidence was considered by the RO in 
granting the claim of service connection for hearing loss, 
but in order to evaluate the level of hearing loss 
appropriate testing is needed.  This testing was accomplished 
on VA examination.

Upon VA audiometric examination dated in March 2000, pure 
tone conduction threshold levels at the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear were 20 
decibels, 30 decibels, 25 decibels, 55 decibels, and 60 
decibels, respectively, for a pure tone average of 43 
decibels, with speech discrimination ability of 96 percent.  
Such audiometric findings reflect Level I hearing in the 
right ear.  See 38 C.F.R. § 4.85.  Upon audiometric 
examination of the left ear on the same date, pure tone 
conduction threshold levels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were 15 decibels, 25 decibels, 30 
decibels, 50 decibels, and 55 decibels, respectively, for a 
pure tone average of 40 decibels, with speech discrimination 
ability of 92 percent.  Such audiometric findings reflect 
Level I hearing in the left ear.  See 38 C.F.R. § 4.85.  

Upon VA audiometric examination dated in May 2002, pure tone 
conduction threshold levels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz in the right ear were 20 decibels, 
30 decibels, 30 decibels, 55 decibels, and 60 decibels, 
respectively, for a pure tone average of 44 decibels, with 
speech discrimination ability of 88 percent.  Such 
audiometric findings reflect Level II hearing in the right 
ear.  See 38 C.F.R. § 4.85.  Upon audiometric examination of 
the left ear on the same date, pure tone conduction threshold 
levels at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz were 15 decibels, 30 decibels, 30 decibels, 55 
decibels, and 60 decibels, respectively, for a pure tone 
average of 44 decibels, with speech discrimination ability of 
88 percent.  Such audiometric findings reflect Level II 
hearing in the left ear.  See 38 C.F.R. § 4.85.  

Mechanical application of the rating schedule to these 
audiometric findings does not result in a compensable 
evaluation for bilateral hearing loss under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  No additional medical evidence has 
been presented by the veteran in support of his claim for a 
compensable evaluation.  In light of the foregoing, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for bilateral 
hearing loss, and the doctrine of reasonable doubt does not 
apply.  

The Board notes that it has considered all of the evidence of 
record.  The evidence does not demonstrate entitlement to a 
compensable evaluation for bilateral hearing loss at any time 
during the pendency of the veteran's appeal; therefore, 
consideration of "staged" ratings is not appropriate.  
Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied for the full period of the 
claim based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the decision in Fenderson v. West, 
12 Vet. App. at 119.



ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



